Citation Nr: 0612486	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  04-31 883A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial compensable evaluation for 
sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran served on active duty from December 1974 to June 
1979, and from December 1980 to June 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Baltimore, Maryland (RO), in which the RO granted service 
connection for sarcoidosis, evaluated as zero percent 
disabling.  

The veteran initiated an appeal as to the evaluation 
assigned, by submitting a notice of disagreement in October 
2003.  The RO provided the veteran a statement of the case in 
September 2004.  The veteran submitted a VA Form 9, 
substantive appeal, in April 2004.  Though this was submitted 
prior to the statement of the case, the Board determines that 
all necessary elements are met to cure this procedural 
defect, and perfect the appeal on the issue of entitlement to 
an initial higher evaluation for sarcoidosis.  See Archbold 
v. Brown, 9 Vet. App. 124 (1996); 38 C.F.R. §§ 20.200.

During an October 2005 Board hearing before the undersigned 
Veterans Law Judge, the veteran raised claims for entitlement 
to service connection for the following claimed disorders as 
secondary to sarcoidosis to include as due to steroid therapy 
taken to treat sarcoidosis: (1) neurological residuals 
(claimed as neurological involvement with enhancing lesions 
of the ventral thoracic spinal cord), (2) diabetes mellitus, 
(3) bilateral knee pain, (4) lenticular cataracts, and (5) a 
weight gain disorder.  The testimony shows that with respect 
to these claims reference was made to an April 2003 medical 
statement.  These matters are referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking entitlement to an initial compensable 
evaluation for sarcoidosis following a grant of service 
connection by the RO in the September 2003 rating decision.  

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In this regard, the VCAA requires that a notice in accordance 
with 38 U.S.C.           § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits, even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  

Where a claim is predicated on establishing an initial rating 
at the time of the grant of service connection, as in the 
case here in which service connection was granted and the 
veteran appealed the initial rating assigned, the ruling 
announced in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), would be for consideration.  The Court held that the 
VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all of the elements of a claim for 
service connection, to specifically include notice that a 
disability rating and an effective date will assigned if 
service connection is awarded.  Id., slip op. at 4.  In this 
regard, the notice provided to the appellant is inadequate as 
regards these elements.  

The appellant was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the sarcoidosis disability on appeal.  The 
RO provided the veteran with a letter in February 2002, prior 
the September 2003 rating decision that granted service 
connection for sarcoidosis, notifying him of the type of 
evidence necessary to substantiate his claim for entitlement 
to service connection for sarcoidosis; and a letter in April 
2004, with notice of the type of evidence necessary to 
establish a disability rating for a right knee rating claim.  
However, the appellant has not been provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the sarcoidosis disability on 
appeal.   

As this question is involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that informs the 
appellant as to the type of evidence that is needed to 
establish a disability rating and an effective date.
 
Accordingly, the case is REMANDED for the following action:

1.   Please send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information and evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, as 
outlined in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim currently in 
appellate status.  If the benefit sought 
is not granted, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case, to 
include all pertinent law and regulations, 
and an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






